DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi-Hangal et al. (US 2017/0360791; published: Dec. 21, 2017; in IDS dated 5/3/22) in view of Flynn et al. (WO 2018/222173; published: Jun. 12, 2018; in IDS dated 5/3/22).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Joshi-Hangal et al. is directed to pharmaceutical compositions comprising poorly soluble compounds such as BCS class II or class IV (e.g., amuvatinib) (Abstract). Joshi-Hangal et al. teach solid pharmaceutical composition for oral administration, the pharmaceutical composition may be formulated into a powder, wherein such a solid pharmaceutical composition will typically contain one or more inert diluents or edible carriers (limitations of instant claims 1, 6 and 10; [0162]). In addition, one or more of the following may be present: binders such as carboxymethylcellulose, ethyl cellulose, microcrystalline cellulose, gum tragacanth or gelatin; excipients such as starch, lactose or dextrins, disintegrating agents such as alginic acid, sodium alginate, Primogel, corn starch and the like; lubricants such as magnesium stearate or Sterotex; glidants such as colloidal silicon dioxide; sweetening agents such as sucrose or saccharin; a flavoring agent such as peppermint, methyl salicylate or orange flavoring; and a coloring agent (limitation of instant claim 1; [0162]). Although, Joshi-Hangal et al. do not specifically recite the amount of the abovementioned excipients that include bulking agents, fillers and glidants and/or or lubricants, they do teach that the active agent (e.g., MP470) is present in the pharmaceutical composition in a mass percentage ranging from about 1% to about 10% (claim 13).  Therefore, one of ordinary skill in the art would understand that the other ingredients in the composition could not total more than 90%, when the active is present in 10% by mass based on the total mass of the composition. Such would overlap with the claimed ranges of the 2 claimed excipients, bulking agent and filler. In a particular embodiment, Joshi-Hangal et al. teach a spray dried MP470 (a KIT inhibitor; amuvatinib) powder prepared by using a polymer such as HPMCAS-HG (i.e., hydroxypropyl methyl cellulose acetate succinate) (limitation of instant claim 1, 6, 9-10 and 13; Example 6, [0198]).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Although Joshi-Hangal et al. teach the composition comprising an orally bioavailable multi-targeted tyrosine kinase inhibitor, which is a potent inhibitor of mutant cKIT and PDGFRα (amuvatinib, MP470; 50 mg/g), they do not teach the claimed KIT inhibitor (ripretinib, DCC-218, claimed compound represented by Formula (I), as required by instant claims 1, 6 and 10.  However, this deficiency is cured by Flynn.
Flynn is directed to the use of 1-[4-bromo-5-[1-ethyl-7-(methylamino)-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl]-2-fluorophenyl]-3-phenylurea or 1-(5-(7-amino-1-ethyl-2-oxo-1,2-dihydro-1,6-naphthyridin-3-yl)-4-bromo-2-fluorophenyl)-3-phenylurea in the treatment of cancers (Abstract). Flynn teach a pharmaceutical composition comprising the abovementioned compound (i.e., claimed compound represented by Formula I) (limitation of instant claims 1, 6 and 10; [52]). A "pharmaceutical composition" refers to a formulation of a compound of the invention and a medium generally accepted in the art for the delivery of the biologically active compound to mammals, e.g., humans, wherein such a medium includes all pharmaceutically acceptable carriers, diluents or excipients therefor ([35]). Flynn teach that pharmaceutically acceptable carriers can be either solid or liquid, wherein solid forms include powders, tablets, dispersible granules, capsules, cachets and suppositories ([57]). Tablets, powders, cachets and capsules can be used as solid dosage forms suitable for oral administration ([57]). With regards to the claimed pharmaceutically acceptable polymer and pharmaceutically acceptable carriers, Flynn teach wherein solid compositions can contain a) diluents, b) lubricants (e.g., polyethylene glycol), c) binders (e.g., polyvinyl pyrrolidone), disintegrants, e) absorbents, colorants, flavorants and sweeteners, f) emulsifier or dispersing agents and g) agents that enhance absorption of the compound ([72]). With regards to the amount aniline and a compound represented by Formula III , Flynn teach that the compound of the invention (i.e., compound represented by Formula I) can be provided in substantially pure forms such as at least 98% pure w/w, which overlaps with the claimed ranges of impurities (limitations of instant claims 1-8 and 10-12). With regards to the amorphous limitation of the instant claims, the compound of Formula I is presumed to be amorphous, unless specified otherwise (e.g., specified as a crystalline form).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (amuvatinib with ripretinib for the purpose of providing a KIT inhibitor to the pharmaceutical composition) (See MPEP 2144.06-II).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,395,818.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same pharmaceutical composition.  It is noted that the ‘818 composition represents a species (with regards to the type of polymer and/or the amount and type of degradation product) within the scope of the instantly claimed genus.  Thus, the instant claims and the application claims are obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617